Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 09/08/21 regarding application 16/717,102, in which claims 1-15 were amended. In order to expedite allowance, the examiner has further amended claims 1, 7, and 13. Claims 1-15 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Haas, Reg. No. 42,614 on 09/13/21.

The application has been amended as follows:
In the claims:

In claim 1: 
line 6: after “PWS;” add “ and”
line 8: delete “and”
line 9: replace “wherein the non-verbal SWS is based on the non-verbal PWS” with “wherein the non-verbal PWS is a first sound type and the non-verbal SWS is a second sound type determined based on the non-verbal PWS”

claim 7: 
line 5: after “detected;” add “ and”
line 8: delete “and”
line 9: replace “wherein the non-verbal SWS is based on the non-verbal PWS” with “wherein the non-verbal PWS is a first sound type and the non-verbal SWS is a second sound type determined based on the non-verbal PWS”

In claim 13: 
line 4: after “PWS;” add “ and”
line 7: delete “and”
line 8: replace “wherein the non-verbal SWS is based on the non-verbal PWS” with “wherein the non-verbal PWS is a first sound type and the non-verbal SWS is a second sound type determined based on the non-verbal PWS”


Response to Arguments
Amended claim 1 overcomes the objection for minor informalities, and so it is withdrawn. 
Amended independent claims 1, 7, and 13 overcome the 35 U.S.C. 103 rejections of claims 1-15 based on Stevans and Milden, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art references to independent claims 1, 7, and 13 are Kashimba et al. (9,570,075) and Vitaladevuni et al. (9,899,021). 

Kashimba teaches during a phone call, the user may tap the phone 3 times within a second, which is picked up acoustically and triggers a mode where the microphone is muted and the phone 

Vitaladevuni teaches a user makes a first attempt to wake up a device by clapping, which is rejected but the device enters a different state where it listens for the clapping again, compares it to the first attempt, and lowers its threshold for waking up (Col 14 lines 20-57). Thus, the secondary wakeup sound in Vitaladevuni is not a second sound type determined based on detecting the first wakeup sound.

A combination or modification of Kashimba, Vitaladevuni, and the other prior art of record would not have resulted in the limitations of claims 1, 7, and 13, and therefore claims 1, 7, and 13 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-6, 8-12, 14, and 15 are allowable because they further limit allowable parent claims 1, 7, and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                       09/13/21